Title: From Thomas Jefferson to Thomas Mann Randolph, 1 January 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Washington Jan. 1. 1802.
          
          I inclose you a pamphlet giving some account of the new operation of making cloths &c. waterproof; as also a piece of paper, one half of which is waterproof. I have recieved cloth for a surtout coat, which I find, on wearing it in rain, to answer perfectly. the prices for making cloathes waterproof are so moderate, that if it does not injure the quality of the stuff, it will become extensively useful.—the Mammoth cheese is arrived here and is to be presented this day. it is 4 f 4½ I. diameter, 15. I. thick, and weighed in August 1230. ℔. They were offered 1000. D. in New York for the use of it 12. days as a shew. it is an ebullition of the passion of republicanism in a state where it has been under heavy persecution.
          By a letter from Stewart at Monticello, I find his company of boys very much reduced. as I am not able to judge here of the causes of this I must ask the favor of you to ride over and decide who of them may be better employed elsewhere (say with Lilly) and have the rest placed in the nailhouse.
          Congress have not yet done any thing, nor passed a vote which has produced a division. the sending a message instead of making a speech to be answered, is acknoleged to have had the best effect towards preserving harmony. the real strength in the H. of R. is 66. against 37. two being absent, both republicans. in the Senate it would be 18. & 14. were all here. but there has hitherto been a tye, so that I have not been able to send in the general list of nominations.—the expedition from France against St. Domingo has probably sailed before now. it is of 40,000. men. till it is reduced we shall probably be allowed only to send provisions to the fleet & army.
          The last letter I have recieved from Edgehill is of Dec. 6. however the children were then past all danger. my tenderest love to my dear Martha, and affectionate attachment to yourself.
        